                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUZANNE M COLEMAN,                                   Case No. 18-cv-05820-EMC
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING PLAINTIFF’S
                                   9             v.                                           MOTION TO REMAND
                                  10     FELITA B CASTANEDA, et al.,                          Docket No. 10
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Suzanne Coleman brought an unlawful detainer action against Defendants Felita
                                  14   and Isidro Castaneda on April 11, 2018 in the Superior Court of California, County of Alameda,
                                  15   asserting that Defendants have continued to occupy a property that Plaintiff owns pursuant to a
                                  16   foreclosure sale. See Docket No. 1 at 5–7. On September 21, 2018, Defendants removed the case
                                  17   to this Court “based on the Protecting Tenants at Foreclosure Act” of 2009. See id. Pending
                                  18   before the Court is Plaintiff’s motion to remand this case to state court. See Docket No. 10.
                                  19   Defendants have not filed a response to the motion.
                                  20          Because Plaintiff’s well-pleaded complaint does not present a federal question, and
                                  21   because Defendants’ notice of removal was untimely filed, the motion to remand is GRANTED.
                                  22                                           I.       DISCUSSION
                                  23   A.     Legal Standard
                                  24          Removal of a state court case to federal court is proper where the federal court would have
                                  25   original subject matter jurisdiction over the complaint. 28 U.S.C. § 1441. As the Ninth Circuit
                                  26   has explained:
                                  27                    Federal courts have original jurisdiction over ‘all civil actions
                                                        arising under the Constitution, laws, or treaties of the United States.’
                                  28                    28 U.S.C. § 1331. To determine whether an action arises under
                                                      federal law, a court applies the ‘well-pleaded complaint rule.’
                                   1                  Toumajian v. Frailey, 135 F.3d 648, 653 (9th Cir.1998) (quoting
                                                      Metro. Life. Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987)). Under this
                                   2                  rule, a claim arises under federal law ‘only when a federal question
                                                      is presented on the face of the plaintiff’s properly pleaded
                                   3                  complaint.’ Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th
                                                      Cir.2005).
                                   4

                                   5   Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1243 (9th Cir. 2009). A case must be

                                   6   remanded to the state court if it appears at any time before final judgment that the federal court

                                   7   lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The removal statute is strictly construed,

                                   8   and any doubt about the right of removal requires resolution in favor of remand. The presumption

                                   9   against removal means that ‘the defendant always has the burden of establishing that removal is

                                  10   proper.’” Moore-Thomas, 553 F.3d at 1244 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th

                                  11   Cir. 1992)).

                                  12   B.     Analysis
Northern District of California
 United States District Court




                                  13          Remand of this case is required for two reasons. First, Defendants did not timely remove.

                                  14   The relevant removal statute directs that “[t]he notice of removal of a civil action or proceeding

                                  15   shall be filed within 30 days after the receipt by the defendant . . . of a copy of the initial pleading

                                  16   setting forth the claim for relief upon which such action or proceeding is based.” 28 U.S.C.

                                  17   § 1446(b). Plaintiff filed her complaint in state court on April 11, 2018. See Docket No. 1 at 3.

                                  18   Defendants did not file their notice of removal until September 21, 2018, more than five months

                                  19   later. See id. at 1–2. As Plaintiff points out, Defendants filed a motion to quash the complaint in

                                  20   state court on April 30, 2018, indicating that they received the complaint no later than that date.

                                  21   See Docket No. 10 at 6. The notice of removal was thus untimely. See IDA 1 Inc. v. Chen, No. C-

                                  22   13-02355-RMW, 2013 WL 2458405, at *1 (N.D. Cal. June 6, 2013) (ruling that remand was

                                  23   warranted because “Defendants filed a notice of removal twenty days after the statutory deadline

                                  24   had passed, offering no explanation for the late filing”).

                                  25          Second, Plaintiff’s complaint does not present a federal question. The complaint asserts an

                                  26   unlawful detainer claim solely under California Code of Civil Procedure § 1161a. See Docket No.

                                  27   1 at 5–7. Such a claim “does not raise any embedded federal question.” IDA 1 Inc. v. Chen, No.

                                  28   C-13-02355-RMW, 2013 WL 2458405, at *1 (N.D. Cal. June 6, 2013) (citations omitted); see
                                                                                           2
                                   1   also Fed. Home Loan Mortg. Corp. v. Lee, No. 2:12-CV-00867 JAM, 2012 WL 1657736, at *3

                                   2   (E.D. Cal. May 10, 2012) (collecting cases holding that unlawful detainer actions premised on

                                   3   California law do not present a federal question or necessarily turn on the construction of federal

                                   4   law).

                                   5           Defendants argue that the Court has federal question jurisdiction over the case on the basis

                                   6   that they are “being denied [their] rights under the [Protecting Tenants at Foreclosure Act

                                   7   (“PTFA”)] because plaintiff seeks to evict [them] before the termination of [their] lease

                                   8   agreement.” Docket No. 1 at 1–2. The PTFA “provides protections to tenants who reside in

                                   9   properties subject to foreclosure, including the requirement that a 90-day notice to vacate be given

                                  10   to bona fide tenants.” Fed. Home Loan Mortg. Corp., 2012 WL 1657736, at *3. But even

                                  11   assuming that the PTFA applies to Defendants, “federal courts have consistently rejected attempts

                                  12   to premise federal subject matter jurisdiction on the 90-day notice provision provided in the Act,”
Northern District of California
 United States District Court




                                  13   because such arguments function as “a defense or a counterclaim.” Id. at *4 (collecting cases). It

                                  14   is well-settled that anticipated defenses or counterclaims cannot establish a federal question

                                  15   because they do not appear on the face of the well-pleaded complaint. See Vaden v. Discover

                                  16   Bank, 556 U.S. 49, 60 (2009) (holding that federal question jurisdiction cannot “rest upon an

                                  17   actual or anticipated counterclaim”). This Court thus does not have original subject matter

                                  18   jurisdiction over the complaint.

                                  19                                       II.      CONCLUSION

                                  20           For the foregoing reasons, Plaintiff’s motion to remand the case to the Superior Court of

                                  21   California is GRANTED.

                                  22           This order disposes of Docket No. 10.

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: October 24, 2018

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                         3
